TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00032-CR




Paul Joseph Stautzenberger, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
NO. 487247, HONORABLE FRANK J. MALONEY, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
On June 4, 1999, Paul Joseph Stautzenberger was convicted at a bench trial for
driving while his license was suspended.  The court sentenced him to thirty days in jail and a $500
fine.  He filed a timely motion for new trial that was overruled by operation of law.  Tex. R. App.
P. 21.8(c).
Stautzenberger filed his notice of appeal on January 11, 2006, long after the time for
perfecting appeal had expired.  See Tex. R. App. P. 26.2(a)(2).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 2, 2006
Do Not Publish